Citation Nr: 0317975	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  96-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a cystic lesion of the left proximal femur. 

2.  Entitlement to an initial compensable disability rating 
for residuals of a stress fracture of the left lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
August 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which granted the veteran service connection for residuals of 
a stress fracture of the left lower leg, evaluated as zero 
percent (non-compensable), and which denied a disability 
rating in excess of 10 percent for a cystic lesion of the 
left proximal femur.  The veteran perfected a timely appeal 
of these determinations.

In January 1999, the Board remanded this appeal for further 
evidentiary development.  The case is once again before the 
Board.

The Veterans Law Judge (formerly referred to as a Member of 
the Board) who presided at the veteran's hearing in 
September 1998, is no longer associated with the Board.  In a 
January 2003 letter, the veteran was advised of this fact and 
of his right to have another hearing conducted by a Board 
member making the final determination on his appeal.  The 
veteran was given 30 days to respond to this letter, and he 
was informed that if he did not respond, the Board would 
assume that he did not want a hearing and would proceed 
accordingly.  The veteran did not respond.  Therefore, the 
Board will consider this appeal based on the evidence of 
record.

In addition, a review of the record, to include transcripts 
of the hearings before the RO and the Board, indicates that 
the veteran has raised the issue of entitlement to service 
connection for prostate disease as secondary to a service-
connected disability.  This issue has not been adjudicated by 
the originating agency and is referred to the RO for 
appropriate action.


REMAND

The veteran contends, in substance, that his service-
connected disabilities are more disabling than currently 
evaluated.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the claims file reflects that an October 2002 
Supplemental Statement of the Case includes the statutory and 
regulatory provisions of the VCAA.  However, in an attempt to 
cure VCAA deficiencies regarding the notice requirements 
outlined above, the Board undertook additional development 
with respect to the appealed claims pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In this regard, in 
April 2003, the Board notified the veteran of the evidence 
that VA would obtain, and of what evidence the veteran was 
expected to provide in support of his claims for a disability 
rating in excess of 10 percent for a cystic lesion of the 
proximal femur, and for an initial compensable disability 
rating for residuals of a stress fracture of the left lower 
leg, in an effort to comply with the dictates of the VCAA.

In the Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has notified the veteran of VA's obligations under the VCAA, 
in light of the Federal Circuits' decision, the case must be 
remanded.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
a disability rating in excess of 10 
percent for a cystic lesion of the left 
proximal femur, and entitlement to an 
initial compensable disability rating for 
residuals of a stress fracture of the 
left lower extremity.  The letter should 
also specifically inform the veteran of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claims of entitlement to a disability 
rating in excess of 10 percent for a 
cystic lesion of the left proximal femur, 
and entitlement to an initial compensable 
disability rating for residuals of a 
stress fracture of the left lower 
extremity, in light of the evidence 
received since the October 2002 
Supplemental Statement of the Case, if 
any.

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for a 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





 

